Per Curiam:
A motion is made to dismiss the case. And without resorting to the reasons assigned in support of the motion we think the case must be dismissed for one very obvious reason. There is no writ of error, nor is there anything to show that one has been issued. Without it, we cannot have jurisdiction of the case. However unnecessary the writ of error may appear to be, from the particular provisions of our statute law, yet it is nowhere dispensed with, and we have not the power of modifying the law. All that is filed with the record, is a citation, and it recites, that a writ of error had been prayed for, but we have no evidence that it has ever issued or was granted. A writ of error and an appeal are the only means by which a cause can be brought into this court, and we have no right to entertain jurisdiction, without one or the other.
The motion to dismiss must be sustained.